DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (EP 1199547, hereafter referred to as Jensen).
	Regarding claim 7, Jensen teaches a pin box assembly comprising: a column (to which the upper plate attaches); a skid plate 22 affixed to said column (via fasteners, 20, 21); a kingpin 21 extending downwardly from said skid plate (see fig. 8A); and a strain gauge 17 affixed to said skid plate (via load cell 11, 12).
Regarding claim 12, Jensen a pin box assembly comprising: a column (to which the upper plate attaches); a skid plate 22 affixed to said column (via fasteners, 20, 21); a kingpin 21 extending downwardly from said skid plate (see fig. 8A); and a strain gauge 17 affixed to said column (via load cell 11, 12).

Allowable Subject Matter
Claims 8-11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 are allowed.
The prior art of record fails to teach the invention as set forth in claims 1-6, and the Examiner can find no teaching of the Pin box assembly, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL E WILLIAMS/Examiner, Art Unit 2855